ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-030, concluding that MAXWELL X. COLBY of OAKHURST, who was admitted to the bar of this State in 1975, should be disciplined for violating RPC 1.15(a) (negligent misappropriation) and RPC 1.15(d) (failure to comply with recordkeep-ing rules), and good cause appearing;
*38It is ORDERED that MAXWELL X. COLBY is hereby reprimanded; and it is further
ORDERED that the entire record.of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.